DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third section of the thermal conditioner as claimed in claims 10 – 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“heat evacuation system” in claims 1 and 3.
“control unit” in claims 1 and 3.
“motorized ventilation arrangement” in claim 1.
“first ventilation device” and “second ventilation device” in claims 1 and 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mains" in claim 1, line 6.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a mains” in the claim. 
Claim 1 is rendered indefinite due to the recitation of “e.g. a cavity…cord” in claim 1, line 6. This recitation uses exemplary language, see MPEP 2173.05(d).  
Claim 1 recites the limitation "the impeller motor" in claim 1, line 21.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “an impeller motor” in the claim. Only “a motor for driving the impeller” is recited previously in line 8. 
Claim 2 recites “the cavity” in claim 2, lines 3 and 4, it is unclear if “the cavity” being referenced is the powered cavity or the food cavity. 
Claim 2 is rendered indefinite due to the recitation of “for instance” in claim 2, line 4. This recitation uses exemplary language, see MPEP 2173.05(d).  
Claim 3 is rendered indefinite due the recitation of “opening(s)”, it is unclear if a singular or a plurality of openings are being referenced. 
Claim 3 is rendered indefinite due to the recitation of “such as” and “for instance” in claim 3, lines 4 and 6, respectively. These recitations use exemplary language, see MPEP 2173.05(d).  
Claim 12 is rendered indefinite due to the recitation of “such as” and “e.g.” in claim 12, lines 2 –4, 6. These recitations use exemplary language, see MPEP 2173.05(d).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolar (US 20170296992 A1).
Regarding claim 1, the claim makes clear via recitation of the “for processing”, “optionally” and “when present” clauses that “a liquid food substance”, “a thermal conditioner” and “a temperature sensor” are not required elements of the claimed structure. Furthermore, due to exemplary language the “e.g. a cavity powered by the mains via an electric cord” is not a required element of the claimed structure.
Regarding claim 1, Kolar teaches a liquid food processing machine ([0004] and [0008]) comprising: 
a container (beginning of [0037]) delimiting a food cavity (container disclosed in [0037] defines the food cavity);
an impeller (beginning of [0037]);
a housing (350) delimiting a powered cavity (Fig. 5), and that contains:
a motor (310) for driving the impeller (end of [0050]); and
a heat evacuation system (334, 354, 330, 312, 356, 336; see flow paths in Fig. 5) for evacuating heat from the powered cavity to a space outside such machine (Fig. 5), comprising a motorized ventilation arrangement (312, 330) and at least one flow path (332, see Fig. 5) extending in the powered cavity from at least one air inlet opening (354) in the housing (350) to at least one air outlet opening (356) in the housing (350);
a control unit (320) for controlling the impeller motor, the motorized ventilation arrangement ([0050]); and 
the motorized ventilation arrangement (312, 330) comprising a first ventilation device (312) driven by the impeller motor (310; [0050]),

Regarding claim 2, the claim makes clear via recitation of the “optionally” clause that “an outer peripheral upright face” of the housing and “an outer peripheral upright face of the container” are not required elements of the claimed structure. Furthermore, due to exemplary language the “for instance… a seat for removably receiving the container” is not a required element of the claimed structure.
Regarding claim 2, Kolar teaches a liquid food processing machine ([0004] and [0008]), wherein the container ([0037]) is removable from the housing (350) for dispensing the liquid food substance from the cavity and assemblable to the housing for processing the liquid food substance in the cavity (see beginning of [0052]).
Regarding claim 3, the claim makes clear via recitation of the “when present” clause that “a thermal conditioner” is not a required element of the claimed structure. Furthermore, due to exemplary language “such as” and “for instance… a ratio…” recited in claim 3, lines 4 and 6, respectively, the “heat generated…conditioner” and “a ratio of…” are not required elements of the claimed structure. 
Regarding claim 3, Kolar teaches a liquid food processing machine ([0004] and [0008]), wherein the heat evacuation system (334, 354, 330, 312, 356, 336; see flow paths in Fig. 5) is configured so that heat generated in the powered cavity and not destined to the food cavity is evacuated predominantly via the air outlet openings (356) rather than via the food cavity (Fig. 5). 
Regarding claim 4, Kolar teaches a liquid food processing machine ([0004] and [0008]), wherein at least one of the first ventilation device (312) and the second ventilation device (330) has one or more 
Regarding claim 5, Kolar teaches a liquid food processing machine ([0004] and [0008]) wherein:
the first ventilation device (312) is distant to the at least one air inlet opening (see Fig. 5 showing 312 is equally distant to the air inlet opening, 354 and air outlet opening, 356) and/or to the at least one air outlet opening; and
the second ventilation device (330) is proximate to the at least one air inlet opening (see Fig. 5 showing 330 is proximate to the air inlet, 354) and/or to the at least one air outlet opening.
Regarding claim 6, Kolar teaches a liquid food processing machine ([0004] and [0008]) wherein:
the first ventilation device (312) is located in the powered cavity (350) at a vertical level of the impeller motor (310; Fig. 5) or thereabove; and/or
the second ventilation device (330) is located in the powered cavity (350) at a vertical level of the further motor (see [0050]; Fig. 5) or therebelow; and/or
the first and/or second ventilation device may rotate about an axis that is generally vertical, horizontal or inclined (see modified Fig. 5).

    PNG
    media_image1.png
    812
    1426
    media_image1.png
    Greyscale

Modified Fig. 5
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kolar (US 20170296992 A1) as applied to claim 1 above, and in view of Abdo (US 20180126339 A1).
Regarding claim 3, the claim makes clear via recitation of the “when present” clause that “a thermal conditioner” is not a required element of the claimed structure. Furthermore, due to exemplary language “such as” and “for instance… a ratio…” recited in claim 3, lines 4 and 6, respectively, the “heat generated…conditioner” and “a ratio of…” are not required elements of the claimed structure. However, for purposes of compact prosecution, it is addressed below. 
Regarding claim 3, Kolar teaches a liquid food processing machine ([0004] and [0008]), wherein the heat evacuation system (334, 354, 330, 312, 356, 336; see flow paths in Fig. 5) is configured so that heat generated in the powered cavity and not destined to the food cavity is evacuated predominantly via the air outlet openings (356) rather than via the food cavity, such as heat generated in the powered cavity by at least one of the impeller motor, the control unit, the further motor (see [0051] – [0053]). Kolar also teaches air outlet openings (356) and food cavity (container disclosed in [0037] defines the food cavity) however, Kolar fails to explicitly teach the heat evacuation system being for instance configured 
Abdo teaches a liquid food processing machine (1) having a heat evacuation system (22’’’,22v, 24; [0176]) that is configured so that a ratio of the heat evacuated by the outlet openings (22’’’, 22v) over the heat evacuated by the heat evacuated by the food cavity (22’’; Fig. 2) is greater than 2.5 (see [0092] and [0172]). Kolar and Abdo are considered analogous art as they are both in the field of food processing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Abdo concerning the ratio of the heat evacuated to avoid unwanted heat being exposed to the container ([0093]) and to provide a more reliable heat management ([0009]). 
Claims 7 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kolar (US 20170296992 A1) as applied to claim 1 above, and in view of Benelli (US 20060044935 A1).
Regarding claim 7, Kolar teaches a liquid food processing machine ([0004] and [0008]), but fails to teach the thermal conditioner extending over a portion of an outside wall of the housing or forming such a portion, the portion extending over and adjacent to an outside wall of the container and/or forming therewith a same wall portion, so as to be able to transmit thermal energy to or through the outside container wall.
Benelli teaches a thermal conditioner (505; Fig. 8) forming a portion (Fig. 5), the portion extending over and adjacent to an outside wall (Fig. 5) of the container (420) and/or forming therewith a same wall portion (Fig. 5), so as to be able to transmit thermal energy to or through the outside container wall ([0036], [0041]). Kolar and Benelli are considered analogous art as they are both in the field of food processing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli 
Regarding claim 8, Kolar teaches a liquid food processing machine ([0004] and [0008]), but fails to teach the thermal conditioner being configured to transmit thermal energy to or through the outside container wall, the thermal conditioner having a first section extending over a first section of the outside housing wall portion and having a second section extending over a second section of the outside housing wall portion that is distinct from the first section, the first conditioner section being configured to generate a first thermal energy per cm2 that is greater than a second thermal energy per cm2 generated by the second conditioner section, the first conditioner section and the second conditioner section being adjacent to and extending over respective distinct first and second outside container wall sections of the outside container wall and/or forming therewith a same first wall section and a same second wall section distinct from the same first wall section.
Benelli teaches a thermal conditioner being configured to transmit thermal energy to or through the outside container wall ([0022]), the thermal conditioner (505; Fig. 8) having a first section extending over a first section of the outside housing wall portion and having a second section extending over a second section of the outside housing wall portion that is distinct from the first section, the first conditioner section and the second conditioner section being adjacent to and extending over respective distinct first and second outside container wall sections of the outside container wall and/or forming therewith a same first wall section and a same second wall section distinct from the same first wall section (see modified Fig. 5’). Kolar and Benelli are considered analogous art as they are both in the field of food processing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli concerning the thermal conditioner to establish a desired temperature profile for the container for a variety of recipes as desired by the user (Abstract, [0012] and [0021] – [0022]). 

    PNG
    media_image2.png
    825
    1487
    media_image2.png
    Greyscale
Since Kolar in view of Benelli, teaches all structural limitations of claim 8, Benelli’s first thermal conditioner section is capable of generating a first thermal energy per cm2 that is greater than a second thermal energy per cm2 generated by the second thermal conditioner section (see [0053]).  

Modified Fig. 5’
Regarding claim 9, as stated previously “a liquid food substance” is not a required element of the claimed structure.
Regarding claim 9, Kolar teaches a liquid food processing machine ([0004] and [0008]), but fails to teach the first and second sections of the outside container wall are so arranged that:
the first outside container wall section is located below the second outside container wall section; and/or
the first outside container wall section is located closer than the second container wall section to a corner edge formed by a bottom and a sidewall of the food cavity;

the first outside container wall section is located below the second outside container wall section (see modified Fig. 5’ showing “C”, the first section of the outside container wall is below “D”, the second section of the outside container wall); and/or
the first outside container wall section is located closer than the second container wall section to a corner edge formed by a bottom and a sidewall of the food cavity (see modified Fig. 5’ showing “C”, the first section of the outside container wall is close to a corner edge formed by a bottom and a sidewall of the food cavity);
Kolar and Benelli are considered analogous art as they are both in the field of food processing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli concerning the outside container wall sections to establish a desired temperature profile for the container for a variety of recipes as desired by the user (Abstract, [0012] and [0021] – [0022]). 
Regarding claims 10 and 11, Kolar discloses a liquid food processing machine ([0004] and [0008]) except for a thermal conditioner having a third section. Benelli teaches a thermal conditioner (505; Fig. 8) having a first and second section (see modified Fig. 5’). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the thermal conditioner having a third section extending over a third section of the outside housing wall portion and the third thermal conditioner section being adjacent to and extending over a corresponding distinct third outside container wall section of the outside container wall and/or forming therewith a same third wall section distinct from the first and second wall sections, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 12, Kolar teaches a liquid food processing machine ([0004] and [0008]), but fails to teach the thermal conditioner being configured to transmit negative thermal energy. Furthermore, due to exemplary language like “such as” and “e.g.” the “a heat pump”, “a Peltier arrangement”, “a resistive heat circuit” and “an inductive heating circuit” are not a required elements of the claimed structure.
Benelli teaches a thermal conditioner (505) being configured to transmit negative thermal energy (see [0036] and [0038]). Kolar and Benelli are considered analogous art as they are both in the field of food processing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli concerning the thermal conditioner and negative thermal energy to establish a desired temperature profile for the container for a variety of recipes as desired by the user (Abstract, [0012] and [0021] – [0022]). 
Regarding claim 13, Kolar teaches a liquid food processing machine ([0004] and [0008]), but fails to teach the thermal conditioner comprises an electric conductor that emits the thermal energy when conducting an electric current.
Benelli teaches a thermal conditioner (505) comprising an electric conductor that emits the thermal energy when conducting an electric current ([0038]). Kolar and Benelli are considered analogous art as they are both in the field of food processing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli concerning the thermal conditioner to establish a desired temperature profile for the container for a variety of recipes as desired by the user (Abstract, [0012] and [0021] – [0022]). 
Regarding claim 14, Kolar teaches a liquid food processing machine ([0004] and [0008]), but fails to teach the following: 
the thermal conditioner comprising a plurality of electric sections, each electric section comprising at least one electric conductor connected, directly or indirectly, to a power source via corresponding connectors, at least two sections differing from one another:
dimensionally and/or materially to generate and transmit different quantities of energies when conducting the same electric current; and/or
by different power sources, each electric section having a dedicated power source that can deliver an electric power that is different to a power delivered by another power source of a different electric section.
Benelli teaches the thermal conditioner (505) comprising a plurality of electric sections (Fig. 5, 505; [0038]), each electric section comprising at least one electric conductor connected, directly or indirectly, to a power source via corresponding connectors (515, 520; [0037]), at least two sections differing from one another:
dimensionally (see Fig. 5 showing sections of 505 differing dimensionally) and/or materially to generate and transmit different quantities of energies when conducting the same electric current ([0041]); and/or
by different power sources, each electric section having a dedicated power source (515, 520; [0037]) that can deliver an electric power that is different to a power delivered by another power source of a different electric section ([0041] stating “influencer 515 creates a desired temperature in specific regions of mixing bowl 420 during operation of one or more temperature sources.” and [0045], [0048]).
Kolar and Benelli are considered analogous art as they are both in the field of food processing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling 
Regarding claim 15, Kolar teaches a liquid food processing machine ([0004] and [0008]) having a housing (350), container ([0037]), the housing (350) forming a seat for receiving the container ([0008]) and the housing comprising all active electrical components (Fig. 5), but fails to teach the housing and the container being configured such that:
the portion of the outside housing wall extending over at least part of the upright extending container part, whereby at least part of thermal conditioner is located inside the housing along the upright extending container part; and/or
the container being made of one or more passive components
Benelli teaches the housing (415) and the container (420) being configured such that:
the portion of the outside housing wall extends over at least part of the upright extending container part (see Fig. 5), whereby at least part of thermal conditioner (515) is located inside the housing along the upright extending container part ([0039], [0049]; see Fig. 5); and/or
the container is made of one or more passive components (see [0052]).
Kolar and Benelli are considered analogous art as they are both in the field of food processing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli concerning the housing and the container to establish a desired temperature profile for the container for a variety of recipes as desired by the user (Abstract, [0012] and [0021] – [0022]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chang (US 6595113 B1) teaches a radiating structure of a food processor includes an outer shell and an inner shell disposed in the outer shell with a passage formed in between.
Chen (US 6499873 B1) teaches a blender including a base on which a motor is connected and a plurality of ventilation holes are defined through a bottom of the base. An engaging collar is connected to the motor for rotating a blade device of a container mounted to the base. The heat generated from the motor is removed from the ventilation holes in the bottom of the base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774